DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/21 has been entered.
 	Response to Amendment
	This is in response to the amendments filed on 5/28/21. Claims 1, 13, and 19 have been amended. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (U.S. 2013/0095959) in view of Ben Ezra (U.S. 2015/0054632). 
 Regarding claims 1, 13, 16, and 19, Marty discloses a sport marker, (“distance markers”, par. 0057), comprising wireless circuitry to establish a wireless connection, (“the system may include a wireless network interface or a wire network interface”, par. 0024), and a processor coupled to the wireless circuitry, (part 204 of fig. 4), the processor configured to receive an indication of a location at which the sport marker is to be positioned, (“a sensor system including the one or more sensor that is set-up in a particular location, an object that is launched into its trajectory by the human at one of a plurality of locations on a playing surface may be detected and may be analyzed by the system”, par. 0011), and cause instructions to be provided to an operator to facilitate positioning of the sport marker at the location, (“the device may be capable of autonomous set-up or autonomous operation”, par. 0020). 
As stated above, Marty discloses a wireless connection, but is silent on the issue on the wireless connection. In a related art, however, Ben Ezra discloses a sport marker comprising a housing, (“a puck 24 provided with one or more sensors 26”, par. 0020), wireless circuitry disposed on or within the housing and configured to establish a wireless connection, (“Information from the communicator/ball and other output signals are transmitted via a wireless network 18 to end user computers and/or mobile devices”, par. 0015), and receive and cause instructions to be provided if the current location is different than the location at which the sport marker is to be positioned, (“the ball may be provided with an accelerometer to detect motion and location of the ball and communicate the same to end users via a wireless network”, par. 0011). 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to combine the teachings of Ben Ezra into the art disclosed by Marty in order to provide feedback that the user can use to evaluate their performance. 
(“The audio feedback device may be a speaker built into the system”, par. 0068). 
Regarding claim 3, Marty discloses comprising Wi-Fi circuitry, wherein the processor is further to: determine a distance between the sport marker and a second sport marker via the Wi-Fi circuitry; and determine the location at which the sport marker is to be positioned based on the distance, (“Wi-Fi”, par. 0130). 
Regarding claim 4, Marty discloses wherein the processor is further to: determine a current position of the sport marker; and determine a distance between the current position of the sport marker and the location, wherein to cause the instructions to be provided includes to cause the distance to be audibly emitted via the speaker, (“The plurality of different trajectories may be shot from a plurality of different locations on a basketball court or approximately the same location, such as a free-throw line”, par. 0029). 
Regarding claims 5 and 6, Marty discloses comprising a position sensor to detect a presence of the user, wherein the processor is further to: capture a time that the position sensor detects the presence of the user; and provide the time to the mobile device, (“prior to determining the position of the object, editing out portions of the video frame data, d) receiving physical information from the one or more sensors from two or more objects in flight at the same time”, par. 0034). 
Regarding claim 7, Marty discloses wherein the position sensor comprises a radio-frequency identification (RFID) sensor, and wherein to detect the presence of the user includes to detect that an RFID tag worn by the user is within a proximity of the RFID sensor, (“a small (silicon chip based) sensor system with a Radio Frequency Identification (RFID) tag may be integrated into an object”, par. 0100). 
Regarding claim 8, Marty discloses wherein the processor is further to cause instructions on how the user is to proceed from the sport marker to be audibly emitted from the speaker in response to the (“a speaker connected to the system 100 or audio devices worn by the players, 112 and 114 that receive information from the system”, par. 0068). 
Regarding claims 9 and 17, Marty discloses wherein the instructions include a direction that the user is to proceed from the sport marker and an action the user is to perform while proceeding from the sport marker, (“These sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot”, par. 0100). 
Regarding claims 10 and 18, Marty discloses an arrow element; and an actuator to position the arrow element to point in a direction that the user is to proceed from the sport marker, (“an active ball return device 740 is used that receives both made and missed shots and then shoots out a basketball”, par. 0166). 
Regarding claims 11, 12, 14, 15, and 20, Marty discloses comprising a display to indicate a direction that the user is to proceed from the sport marker, (“as part of a shooting program, the trajectory systems, 700 and 702, may direct players to locations 730, 734, 736 and 738. The player may take one or more shots at each of these locations as part of a shooting program”, par. 0169). 
Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot based on new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/